Citation Nr: 1416920	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a psychiatric disability, to include an adjustment disorder.

6.  Entitlement to service connection for a cardiovascular disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for presbyopia (vision problems).

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to a higher initial rating for a lumbar sprain with spondylolysis, spondylolisthesis degenerative disc disease, currently rated as 10 percent disabling.

11.  Entitlement to a higher initial rating for residuals of a left hamstring sprain/partial rupture, muscle group XIII, currently rated as 10 percent disabling.
 
12.  Entitlement to a higher initial rating for residuals of a cervical sprain, cervical spondylosis, currently rated as 10 percent disabling.

13.  Entitlement to a higher initial rating for left shoulder rotator cuff tendinopathy, currently rated as 0 percent disabling.

14.  Entitlement to a higher initial rating for residuals of left 5th finger contusion to PIP joint and nail bed (left hand), currently rated as 0 percent disabling.

15.  Entitlement to a higher initial rating for right elbow epicondylitis, currently rated as 0 percent disabling.

16.  Entitlement to a higher initial rating for residuals of shin splints, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010; a statement of the case was issued in December 2010; and a substantive appeal was received in January 2011.   

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to higher initial ratings for a lumbar sprain, a left hamstring sprain/partial rupture, a cervical sprain, left shoulder rotator cuff tendinopathy, residuals of left 5th finger contusion to PIP joint and nail bed (left hand), right elbow epicondylitis, and residuals of shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of current chronic left wrist disability.

2.  There is no medical evidence of current chronic right wrist disability.  

3.  There is no medical evidence of a current chronic insomnia.  


4.  The weight of the evidence shows that the Veteran's left elbow disability was manifested during active duty service.

5.  The weight of the evidence shows that the Veteran's psychiatric disability, to include adjustment disorder, was manifested during active duty service.

6.  There is no medical evidence of a current chronic cardiovascular disability.  

7.  There is no medical evidence of current chronic hypertension.

8.  No eye disorder has been shown to have been manifested as a result of the Veteran's period of active service.  Refractive errors, to include presbyopia, are developmental disorders of the eye, and service connection is, by regulation, precluded for such disorders.

9.  The weight of the evidence shows that the Veteran's bilateral hearing loss was manifested during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).
  
2.  The criteria for establishing service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

3.  The criteria for establishing service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).
  
4.  The criteria for service connection for a left elbow disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

5.  The criteria for service connection for a psychiatric disability, to include an adjustment disorder, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

6.  The criteria for establishing service connection for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

7.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

8.  The criteria for establishing service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

9.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in January 2009 and February 2009, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the relevant question(s) at issue.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Wrists

The Veteran testified that he began receiving treatment for wrist disabilities in 2006.  He admitted that he was never diagnosed with any disability, but that he was given wrist bands to wear, and weights to stretch the area.  He testified that the disability was the result of the repetitive motions of opening the mail and typing.

The service treatment records fail to reflect any findings attributed to a wrist disability.  

The Veteran underwent a VA examination in January 2009 (one month after being discharged from service).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of bilateral wrist pain that began in the 1990s. He reported that it came with keyboarding.  He described the pain as sharp and intermittent.  It was approximately 7-8/10 in severity.  He stated that he experienced the pain approximately once per week, and that the pain would last all day.  He reported taking Advil or Naprosym for the pain.  He also reported that he intermittently wore wrist braces.  He denied any functional impairment during flare-ups, and he stated that he was independent in activities of daily living.  Upon examination, there were no dislocations, subluxations, or any other constitutional symptoms.  He had full range of motion.  Wrist strength was 5/5, and there was no tenderness, edema, or ecchymosis.  X-rays showed no osseous or articular abnormalities.  The examiner noted that the bilateral wrist examination was normal.  

Despite the lack of treatment records, the Board finds the Veteran's testimony to be credible.  Nonetheless, the Board notes that service connection cannot be granted in the absence of a current disability.  Symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

The Board acknowledges that lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (a medical opinion was not required to prove a nexus between a service-connected mental disorder and drowning which caused death). 

In the instant case, none of the criteria under Jandreau have been met.

The Board has considered whether service connection could be granted for an undiagnosed illness pursuant to 38 U.S.C.A. § 1117(a), (f)-(g); 38 C.F.R. § 3.317(a)-(b); 76 Fed. Reg. 81,836 (Dec. 29, 2011).  However, the Veteran has not claimed, nor does the record reflect, that he is a Persian Gulf War Veteran. Though he served during the Gulf War, the records do not reflect service in the Southwest Asia Theater of operations during the Persian Gulf War.  

In sum, there is no current disability, and as such an award of service connection is precluded.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for left and right wrist disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Insomnia and Psychiatric disability

The Veteran testified that prior to being discharged from service, he was having a difficult time adjusting to his upcoming life as a civilian.  He stated that it became difficult for him to sleep, his appetite and mood were off, and he was irritable.  He testified that he was taking medication for a psychiatric disorder in addition to medication to help him sleep. 

The service treatment records reflect that in October 2008 (two months before being discharged), he underwent an initial psychiatric consultation.  He reported that he was having difficulty with multiple stressors, mainly related to his retirement from the Army and subsequent career transition.  He reported anxiety secondary to this.  He also reported difficulty sleeping with resultant problems waking up in the morning.  He admitted that his primary care physician completed a full work up and found no underlying physiological problem.  He reported no history of trauma (combat or otherwise), but stated that insomnia was accompanied by uncontrolled thinking/worrying about his problems.  

The Veteran underwent a VA examination in December 2008 that focused on his sleep difficulties.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was diagnosed with obstructive sleep apnea in July 2007, and that use of a C-PAP machine has resulted in marked improvement in his symptoms.  Following an examination of the Veteran, the examiner diagnosed obstructive sleep apnea.  

The Veteran underwent another VA examination in February 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he requested to be sent to Afghanistan.  When the request was turned down, he determined that his best options lay outside of the military.  He began adjusting to civilian life, but all his job opportunities fell through and he became depressed.  He lost weight and self-esteem, and he began having difficulty sleeping.  The examiner diagnosed the Veteran with an adjustment disorder with disturbance in mood.

The RO denied the Veteran's claim of service connection for a psychiatric disability on the basis that there were no findings or complaints of a psychiatric disorder in the service treatment records.  As noted above, the Veteran received psychiatric treatment in October 2008 (prior to discharge from service), and he was diagnosed with an adjustment disorder in February 2009 (just two months after discharge).  

For the above reasons, the Board finds that service connection is warranted for a psychiatric disability, to include adjustment disorder.

With regard to insomnia, the Board notes that the Veteran has not been diagnosed with such disability.  In October 2008, he admitted that his primary care physician completed a full work up and found no underlying physiological problems.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board recognizes that the Veteran gave credible testimony regarding his sleep difficulties.  It appears that his sleep difficulties are a symptom of his sleep apnea and adjustment disorder.  To the extent that this is the case, his symptoms will be compensated as part and parcel of those service connected disabilities.  However, in the absence of an underlying diagnosis, the Board finds that a separate award of service connection is not warranted for insomnia.   

Left elbow

The RO denied the Veteran's claim of service connection because it found that the service treatment records were negative for any left elbow treatment or diagnosis.  

The Board notes that the Veteran sought treatment in May 2008.  He reported that he was lifting weight and strained his elbows (plural).  He was assessed with bilateral medial epicondyles with tenderness.  A September 2008 treatment report reflects that the Veteran developed bilateral medial epicondylitis.  In October 2008, he had bilateral medial epicondylar injections.  All this preceded the Veteran's December 2008 separation from service.

The Veteran underwent a VA examination in January 2009.  Both elbows were tender over the bilateral epicondyle area and bilateral lateral epicondyle area.  He was diagnosed with bilateral elbow medial and lateral epicondylitis.

The Board finds that the Veteran was diagnosed with a bilateral elbow disability during service, and that he continued to have a bilateral elbow disability diagnosed one month after discharge.  

The Board therefore finds that service connection for a left elbow disability is warranted.

Cardiovascular disability and hypertension

The Veteran testified that in April 2008, his blood pressure read 140/90.  He also testified that another treatment report noted a history of hypertension, and that at one point he was offered medication for it.  He declined the medication and opted to take care of it himself.  He stated that he has taken a lot of the salt out of his diet and has been monitoring his blood pressure.

With regard to a cardiovascular disability, the Veteran testified that in 1999, he was having a hard time running.  He reported that he had trouble breathing and that he would be gasping for breath.  He stated that he was prescribed a nebulizer.  When asked if he believed he had a cardiovascular diagnosis such as fibrillation, coronary artery disease, or other heart disease, the Veteran responded in the negative.  

The Board notes that an outpatient treatment report dated in April 2008 confirms a blood pressure reading of 140/90.  A September 2008 outpatient treatment report reflects the Veteran's report that he was doing well except that he was still having back pain and he developed bilateral medial epicondylitis.  He had no other complaints.  His blood pressure was 108/82 (within normal limits).  Under "Assessment/Plan," the examiner listed hypertension and stated that they should consider assessment for renovascular disease in the future.  

An outpatient treatment report dated October 2008 noted a medical history of hypertension, noting that his blood pressure in September 2008 was 119/85.  Another blood pressure reading from September 2008 was 127/90.  

The Veteran underwent a VA examination in December 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported some exertional dyspnea in 1999.  He reported that subsequent stress test was negative.  He was not on any cardiac medication, or medication for hypertension, and he stated that he had good exercise tolerance.  He was prescribed some inhalers in 1999, and he reported that he uses them approximately twice a year.  He also reported that he was told he had borderline hypertension for approximately a year and a half.    

The examiner found no respiratory problems based on pulmonary function tests.  The Veteran denied chest pains, dyspnea with exertion, dizziness, and syncope.  Upon examination, the Veteran was in no distress.  His blood pressure readings were 132/89, 129/84, 120/80.  The examiner found no heart disability or hypertension.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that in the absence of a current cardiovascular disability or hypertension, the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for a cardiovascular disability and hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Presbyopia

The Veteran testified that he has a disability that involves the eyes, but that is actually a muscle condition.  He stated that he gets a little burst of blood, mostly in the left eye.  He stated that it gets to where he can hardly see, and then it would clear up in a couple of weeks.  He reported that it is accompanied by itching and a little bit of blood coming out of the pupil.  

The Board notes that the service treatment records reflect that he was treated in March 1981 when he spilled "Mizzy" (a varnish substance) into his eye.  He washed the eye out for 10 minutes.  He was assessed with varnish in his eyes.  In November 1993, the Veteran sought treatment for pink eye (conjunctivitis).  An April 2002 report reflects a diagnosis of presbyopia.  In June 2008, the Veteran underwent an optical consult because he felt he needed an undated reading prescription.  Following an examination, he was assessed with presbyopia.  
      
The Veteran underwent a VA examination in December 2008.  The examiner reviewed the claims in conjunction with the examination.  The examiner noted that the Veteran had a history of allergic conjunctivitis, which responded to eye drops and a history of presbyopia, which corrected with reading glasses.  Following an examination, the examiner diagnosed the Veteran with (1) a history of allergic conjunctivitis, not service related, not clinically significant, and (2) presbyopia, not service connected, corrects fully with glasses.  

The Board acknowledges that the Veteran has been shown to have presbyopia. At the outset, with respect to specific diagnoses of refractive error/presbyopia, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive errors of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993)), there is no evidence that such occurred in this case.  In short, the evidence does not reflect any aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for vision problems to the extent claimed as refractive error or presbyopia, must be denied. 

With respect to direct service connection for an eye disorder other than refractive error, a review of the available service treatment records are negative for a chronic diagnosis of any eye disorder.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of an eye disorder for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Given the lack of a current diagnosis, other than one that is considered congenital, service connection cannot be awarded. As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.

Hearing loss

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran testified that he was a drill sergeant for two and a half years and that he incurred excessive noise exposure (without hearing protection) in the form of live rounds.  He stated that for the 33 years that he was married, his wife noticed that he would always ask people to repeat things.  He testified that he did not really notice hearing loss until the late 1990s (possibly as early as 1986).    

The service treatment records include an October 1987 audiogram (Medical Folder No. 3) that states that the Veteran was routinely exposed to hazardous noises.  In December 1990, he sought treatment for an earache of two weeks duration.  He also had treatment for various ear maladies in April 1981, September 1993, and August 1995.

The Veteran underwent a VA audiologic examination in December 2008.  Upon examination, pure tone thresholds for the left ear at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 20 decibels, 15 decibels, 10 decibels, 25 decibels, and 25 decibels respectively.  Pure tone thresholds for the right ear at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 20 decibels, 20 decibels, 10 decibels, 20 decibels, and 25 decibels respectively.  Maryland CNC word list speech recognition scores were 72 bilaterally.  The examiner stated that "Given that hearing loss is not present, but that Veteran's speech recognition scores are somewhat depressed bilaterally, it is not possible to determine the etiology of this problem or the tinnitus at this time."  
   
In May 2009, an opinion from a VA examiner was obtained regarding the Veteran's tinnitus.  The examiner found that tinnitus was related to service (and the Veteran has since been service connected for tinnitus).  A third opinion was obtained in July 2009.  However, the examiner merely noted that no new findings were noted on examination of the ear that would explain the discrepancy between the pure tone scores and the word recognition scores.  His suggestion was for the Veteran to an auditory brainstem response (ABR), central auditory testing or simply a repeat CAE.  

The RO denied the claim because it found that the Veteran did not have hearing loss.  The basis for that assessment was the fact that the Veteran's pure tone threshold levels did not meet the criteria for hearing loss outlined in 38 C.F.R. § 3.385.  However, the Board notes that the provisions of 38 C.F.R. § 3.385 state that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; OR when speech recognition scores using the Maryland CNC Test are less than 94 percent.  [Emphasis added].
   
Consequently, the Veteran's Maryland CNC Test scores reveal hearing loss as defined by 38 C.F.R. § 3.385, and the December 2008 VA examiner was in error when she determined that the Veteran did not have hearing loss.

The Board notes that for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Consequently, and in light of the Veteran's credible testimony, the Board finds that service connection is warranted for bilateral hearing loss.


ORDER

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for a left elbow disability is granted.

Entitlement to service connection for a psychiatric disability, to include an adjustment disorder is granted.

Entitlement to service connection for a cardiovascular disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for presbyopia (vision problems) is denied.

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

Increased rating claims

In a September 2011 correspondence, the Veteran pointed out that his most recent VA examinations took place in January 2009 (more than four years ago).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran stated that the examinations do not accurately reflect the severity of the disabilities.  Consequently, the Board finds that new VA examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for appropriate VA examination(s) for the purpose of determining the current severity of his lumbar sprain, left hamstring sprain/partial rupture, cervical sprain, left shoulder rotator cuff tendinopathy, residuals of left 5th finger contusion to PIP joint and nail bed, right elbow epicondylitis, and residuals of shin splints.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  If such an estimate cannot be provided, the examiner should explain why.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

With regards to the Veteran's left hamstring, the examiner should opine whether the degree of disability to Muscle Group XIII is severe, moderately severe, moderate, or slight.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


